Proceeding pursuant to'CPLR article 78 to review a determination of the respondent Commissioner-Medical Director of the Westchester County Medical Center, dated August 10,1977, which, after a hearing, dismissed petitioner from her position. Determination confirmed and proceeding dismissed on the merits, without costs or disbursements. Petitioner, who worked the night shift as a senior psychiatric aide at the Westchester County Medical Center (the Center), was charged with misconduct in refusing to obey orders given to her by superiors. These charges, inter alia, included the following: (1) that on May 29, 1975 petitioner refused to do "Constant Observation” of a suicidal patient; (2) that on July 9, 1976 petitioner refused to accompany a patient from the Center’s admitting unit to the patient’s assigned unit; (3) that on the latter date petitioner refused to attend two meetings; and (4) that on November 10, 1976 petitioner refused an order to wash thermometers. A hearing on the charges was held before a hearing officer designated by the respondent commissioner-director of the Center. The hearing officer, in a report dated July 21, 1977, found petitioner guilty of the charges and recommended a 60-day suspension without pay. The respondent commissioner-director determined not to follow the recommended penalty but instead to impose a penalty of dismissal. The sole issue raised here is whether the penalty was excessive. We hold that the penalty imposed is not "shocking to one’s sense of fairness” (see Matter of Pell v Board of Educ., 34 NY2d 222, 237). In reaching that conclusion we find the following factors significant: petitioner’s behavior indicates an unwillingness to accept directives from superiors (cf. Matter of Short v Nassau County Civ. Serv. Comm., 45 NY2d 721); and her misconduct was not an isolated or trivial incident (cf. Matter of Harris v Mechanicville Cent. School Dist., 45 NY2d 279), but serious acts with a grave risk of harm to the patients of the institution employing her.. Accordingly, we uphold the penalty imposed. Mollen, P. J., Suozzi, O’Connor and Mangano, JJ., concur.